Citation Nr: 1501166	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, degenerative changes, and hallus valgus. 

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder, to include consideration of a temporary 100 percent evaluation under 38 C.F.R. § 4.30 (2014). 

4.  Entitlement to service connection for a left shoulder disorder, to include consideration of a temporary 100 percent evaluation under 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and D.F.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  He also had reserve service from October 1987 to July 2007 with confirmed active duty for training (ACDUTRA) in May 1989, July 1997, and July 2005. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Veteran testified before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In April 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Regarding the bilateral foot disorder claim, an addendum VA medical opinion is needed before the claim can be decided on its merits.  The Veteran was afforded VA medical opinions concerning the etiology of his bilateral foot disorder in May 2011 and September 2012.  The May 2011 VA examiner found the Veteran's current pes planus to be of congenital origin, but the examiner's opinion did not provide sufficient medical guidance as to whether the pes planus is a disease process, a defect or abnormality, or an acquired disorder.  Neither does the September 2012 VA examiner's opinion.  Instead, the September 2012 VA examiner found that the Veteran's current pes planus "while not clearly and unmistakably known to have existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  Regarding the pes planus, the September 2012 examiner then adds that "it is nearly certain that this common condition pre-existed service."  Thus, the September 2012 examiner provides contradictory medical opinions regarding whether the Veteran's current pes planus clearly and unmistakably pre-existed his active military service.  This opinion is needed as the Veteran's pes planus was not noted on his military entrance examination.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Accordingly, in hopes of clarifying the medical opinions of record, the Board finds that another supplemental medical opinion is needed in order to determine the etiology of the Veteran's current pes planus.  38 U.S.C.A. § 5103A(d) (West 2014).

Regarding the remaining claims on appeal, in April 2011, the Board remanded these claims for the AOJ to obtain VA medical opinions regarding the etiology of these disorders and whether they were related to the Veteran's active duty and/or ACDUTRA periods of service.  Upon remand, the May 2011 and September 2012 VA examiners provided negative nexus medical opinions for the lumbar spine disorder, left knee disorder, and left shoulder disorder based solely on the rationale that the Veteran did not have any pertinent complaints or diagnoses while on active duty.  However, the VA examiners do not address the pertinent complaints for each of these disorders while the Veteran was on a confirmed period of ACDUTRA.  In this regard, service connection for an injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Thus, medical etiology opinions regarding the Veteran's ACDUTRA service are needed for these disorders, and the claims must again be remanded to obtain VA addendum medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

The Veteran is hereby notified that it is his responsibility to report for any examinations scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Return the record to the September 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's bilateral pes planus.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner is requested to specifically address the following:


a) Is the Veteran's currently diagnosed pes planus congenital in origin?  If the answer is "yes", is the Veteran's bilateral pes planus a "disease process," or is it simply a "defect or abnormality?"  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

b) If the proper classification of the Veteran's currently diagnosed bilateral pes planus is a "defect or abnormality" of congenital origin, was there aggravation (i.e., a permanent worsening beyond the natural progress) of this defect or abnormality of the feet by a superimposed disease or injury during the active duty service and/or ACDUTRA service that has now resulted in additional disability?  If the answer is "yes," please describe the resultant disability.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

c) If the proper classification of the Veteran's currently diagnosed bilateral pes planus is a "disease process" of congenital origin, did this disease process of the feet first manifest itself during the Veteran's active duty service (March 1970 to November 1971) or ACDUTRA service (May 1989, July 1997, and July 2005)?  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

d) If the proper classification of the Veteran's currently diagnosed bilateral pes planus is a "disease process" of congenital origin but did not have its initial onset during active duty or ACDUTRA, then the examiner is asked to address the following questions:  (i) Did this disease process of the feet "clearly and unmistakably" exist prior to active duty and/or ACDUTRA service?  (ii)  If the bilateral pes planus did exist prior to active duty and/or ACDUTRA service, is there clear and unmistakable evidence that this disease process of the feet was not aggravated (permanently worsened) by the Veteran's active duty and/or ACDUTRA service?  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

e) If the currently diagnosed bilateral pes planus was "acquired" (i.e., not congenital) by the Veteran, then the examiner is asked to address the following:  (i) Did the bilateral pes planus "clearly and unmistakably" exist prior to the Veteran's active duty and/or ACDUTRA service?  (ii)  If the bilateral pes planus did exist prior to active duty and/or ACDUTRA service, is there clear and unmistakable evidence that the bilateral pes planus was not aggravated (permanently worsened) by the Veteran's active duty and/or ACDUTRA service? (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  Return the record to the September 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's left knee disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner is requested to address whether it is at least as likely as not that the current left knee disorder was incurred in or aggravated by the Veteran's ACDUTRA service in July 1997.  In forming this opinion, the examiner is asked to consider the July 1997 left knee injury and the subsequent complaints of left knee pain during the Veteran's Reserves service (January 1999, June 2002, August 2004, March 2005, April 2005, June 2005, and August 2005).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  Return the record to the September 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's lumbar spine disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner is requested to address whether it is at least as likely as not that the current lumbar spine disorder was incurred in or aggravated by the Veteran's ACDUTRA service in July 2005.  In forming this opinion, the examiner is asked to consider the Veteran's July 2005 treatment for low back pain and the subsequent complaints of low back pain during the Veteran's Reserves service (April 2006, June 2007, and July 2007).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  Return the record to the September 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's left shoulder disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner is requested to address whether it is at least as likely as not that the current left shoulder disorder was incurred in or aggravated by the Veteran's ACDUTRA service in May 1989.  In forming this opinion, the examiner is asked to consider the Veteran's May 1989 treatment for left shoulder pain and the subsequent complaints of left shoulder pain during the Veteran's Reserves service (August 1989, December 1989, and June 2007).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




